Order entered September 7, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00444-CR

                                CORTNEY WOODS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F16-76149-Y

                                            ORDER
         The clerk’s record, filed June 18, 2018, shows appellant is indigent and that on April 17,

2018, he notified the court reporter he was requesting the reporter’s record. The reporter’s

record was initially due on June 12, 2018. Court reporter Vearneas Faggett filed a request for an

extension of time which we granted, making the record due on July 12, 2018. When it was not

filed, we notified Ms. Faggett by postcard dated July 16 and directed her to file the reporter’s

record by August 15, 2018. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Faggett.

         We ORDER the reporter’s record filed within FOURTEEN DAYS of the date of this

order.    We caution Ms. Faggett that the failure to do so will result in the Court taking whatever
remedies it has available to ensure that the appeal proceeds in a timely fashion, which may

include ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Fargo,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; and to counsel for all parties.




                                                       /s/       LANA MYERS
                                                                 JUSTICE